Case 5:16-cr-50045-TLB Document 36 _ Filed 12/02/20 Page 1 of 4 PagelD #: 214

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS

FAYETTEVILLE DIVISION
UNITED STATES OF AMERICA PLAINTIFF
V. CASE NO. 5:16-CR-50045-001
JIMMY DALE KING DEFENDANT

OPINION AND ORDER

Currently before the Court is Defendant Jimmy Dale King’s pro se Motion for
Compassionate Release (Doc. 33). The Court directed the Government to file a
response, and the Government did so. See Doc. 35. Now that the Motion is ripe, the
Court finds that it should be DENIED for the reasons explained below.

|. BACKGROUND

On April 6, 2017, Mr. King was sentenced after pleading guilty to one count of
possession with the intent to distribute a controlled substance, namely
methamphetamine. The Court sentenced Mr. King to 100 months of imprisonment, a 3-
year term of supervised release, a $2,400 fine, and a $100 special assessment (Doc. 27).
This sentence represented a downward variance from the original Guideline sentencing
range of 130 to 162 months, which was calculated based on the significant quantity of
methamphetamine possessed by Mr. King along with his criminal history category of VI.
See Doc. 23, J 78-80.

Mr. King is currently incarcerated at FMC Fort Worth with a projected release date
of November 5, 2023. Mr. King asserts that FMC Fort Worth has had over 600 COVID-
19 cases as of August 14, 2020. (Doc. 33). He has served approximately 49 months of

his original 100-month sentence but now moves for compassionate release under 18
Case 5:16-cr-50045-TLB Document 36 Filed 12/02/20 Page 2 of 4 PageID #: 215

U.S.C. § 3582(c)(1) due to the COVID-19 pandemic, his Stage 2 hypertension, and his
high cholesterol. /d.
ll. LEGAL STANDARD

The First Step Act of 2018 (“FSA”) permits an inmate to seek a sentence reduction
directly from the sentencing court “after the defendant has fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the
defendant's behalf or the lapse of 30 days from the receipt of such a request by the
warden of the defendant's facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A)(i)._ If
one of these threshold requirements is satisfied, the court may grant a defendant's motion
for a reduction in sentence “after considering factors set forth in section 3553(a) to the
extent that they are applicable, if it finds that . . . extraordinary and compelling reasons
warrant such a reduction . .. and that such a reduction is consistent with applicable policy
statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A){i).. Thus,
the Court looks to the Sentencing Commission's policy statement in the United States
Sentencing Guidelines (“USSG”) as a starting point in determining what constitutes
“extraordinary and compelling reasons” under § 3582(c)(1)(A)(i). Application Note
1(A)iiXI) of USSG § 1B1.13 indicates that the medical condition of the defendant may
provide extraordinary and compelling reasons if the defendant is “suffering from a serious
physical or medical condition . . . that substantially diminishes the ability of the defendant
to provide self-care within the environment of a correctional facility and from which he or
she is not expected to recover.” Application Note 1(B) notes that age may also be a basis
for early release if the defendant “{i) is at least 65 years old; (ii) is experiencing serious

deterioration in physical or mental health because of the aging process; and (iii) has
Case 5:16-cr-50045-TLB Document 36 Filed 12/02/20 Page 3 of 4 PagelD #: 216

served at least 10 years or 75 percent of his term of imprisonment, whichever is less.”
Although the Sentencing Commission has not updated nor adopted a new policy
statement since the FSA was enacted, the policy statement nonetheless provides
guidance as to what constitutes extraordinary and compelling reasons for the purposes
of 18 U.S.C. § 3582(c)(1)(A). See, e.g., United States v. Schmitt, 2020 WL 96904, at *3
(N.D. lowa Jan. 8, 2020).
lll. DISCUSSION

The Court's ability to rule on Mr. King’s Motion is dependent on whether he: (1)
fully exhausted his administrative right to appeal the BOP’s failure to bring a motion for
early release or (2) allowed 30 days to lapse since the warden received his request for
early release—whichever event is sooner. See United States v. Carter, 2020 WL
3458598, at *2 (S.D.W. Va. June 25, 2020) (“the ‘lapse of 30 days’ provision has nothing
to do with whether the warden grants or denies the inmate’s request for compassionate
release, but simply sets the amount of days an inmate has to wait before petitioning the
court’). Here, Mr. King alleged that he sent an administrative remedy request to the
warden in March or April at the beginning of the COVID-19 pandemic. See Doc. 33.
However, Mr. King does not lay out any facts stating what the request was regarding,
does not know when he sent the request or if the warden responded to it, and did not
attach a copy of his request to his Motion. See Doc. 33. Moreover, neither the
Government nor the Bureau of Prisons have any record of Mr. King requesting
compassionate release. See Doc. 35-1. Thus, on the record before it, the Court cannot
conclude that Mr. King has satisfied the threshold exhaustion requirement and must deny

Mr. King the relief that he seeks.
Case 5:16-cr-50045-TLB Document 36 Filed 12/02/20 Page 4 of 4 PagelD #: 217

IV. CONCLUSION
IT IS THEREFORE ORDERED that Jimmy Dale King’s pro se Motion for
Compassionate Release (Doc. 33) is oe NED without prejudice.

nN
IT IS SO ORDERED on this :: day of Deceniher, 2020.

  
  

 

FEY. BROOKS
UNITED STATES DISTRICT JUDGE
